DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended subject matter “a first primary hinge shaft…that does not extend along the display” is not understood.  The shaft appears to extend along a direction that would correlate with a dimension of the display.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7 and 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng, U.S. Patent Application Publication 2021/0318723.
Regarding Claim 1, Cheng teaches:
“a first portion (21) and a second portion (23) that are rotatably secured by a hinge assembly (25), the first portion having a display (30) positioned thereon, and the hinge assembly defining a first primary hinge shaft (2562) associated with the first portion and that does not extend along the display and defining a second primary hinge shaft (2562) associated with the second portion; and, a friction sub-assembly (2563/2564) comprising a first secondary hinge shaft (2564) that is parallel to and offset from the first primary hinge shaft and that extends along the display and is secured between the first portion and the first primary hinge shaft (see figs. 3-4) and a second secondary hinge shaft (2564) that is parallel to and offset from the second primary hinge shaft and is secured between the second portion and the second primary hinge shaft, the friction sub-assembly creating resistance to rotation of the first and second portions on the first and second secondary hinge shafts and transmitting that resistance to rotation to the first and second primary hinge shafts (see paragraph [0067])”
Regarding Claim 2, Cheng teaches:
“primary and secondary friction gears that couple the first primary hinges shaft to the first secondary hinge shaft (2561)”
Regarding Claims 4-5, Cheng teaches:
“the friction sub-assembly further comprises a transmission element configured to accomplish the transmitting (see 2563)” and “the transmission element comprises a gear train (see 2563)”
Regarding Claims 6-7, Cheng teaches:
“a timing sub-assembly (see 257, 2570) configured to synchronize rotation of the first portion around the first primary hinge shaft to equal and simultaneous rotation of the second portion around the second primary hinge shaft” and “the timing sub-assembly is positioned distally relative to the transmission element, or wherein the timing sub- assembly is positioned proximally relative to the transmission element (see figs. 3-4)”
Regarding Claims 12-13, Cheng teaches:
“a communication member that defines the first primary hinge shaft and the second primary hinge shaft (see fig. 4, 251, 1511)” and “a communication member that receives the first primary hinge shaft and the second primary hinge shaft in friction fitting apertures (see fig. 4, 251, 1511)”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siddiqui, U.S. Patent Application Publication 2019/0301215.
Regarding Claim 17, Siddiqui teaches:
“first and second portions (304(1), (2)); Application No.: 16/913,798Attorney Docket No.: 408271-US-NPPage 4 of 8a hinge assembly (fig. 3B) that defines a first primary hinge shaft (308(1) around which the first portion rotates and a second primary hinge shaft (308(2) around which the second portion rotates; a first secondary hinge shaft (338(1)) secured to the first portion and a second secondary hinge shaft (338(2)) secured to the second portion; a first transmission element (306(1)) that transmits torque between the first secondary hinge shaft and the first primary hinge shaft; a second transmission element (306(2)) that transmits torque between the second secondary hinge shaft and the second primary hinge shaft; and, a conductor (322) that passes from the first portion through the hinge assembly between the first secondary hinge shaft and the second secondary hinge shaft to the second portion”
Regarding Claim 18, Siddiqui teaches:
“first and second secondary hinge shafts are parallel to the first and second primary hinge shaft (see fig. 3b, elements 308(1), (2) and 338(1), (2))”
Regarding Claim 20, Siddiqui teaches:
“a hinge assembly (fig. 3b) that defines a primary hinge axis (308(1)) around which first and second portions rotate and that includes a conductor (322) extending across the primary hinge axis between the first and second portions (304(1), (2)); a friction sub-assembly (306(1), (2)) configured to generate friction along a secondary hinge axis (308(2)); and, a first transmission element (310) that transmits torque between the secondary hinge axis and the primary hinge axis”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng ‘723.
Regarding Claim 3, Cheng is silent with regard to:
	“the primary and secondary friction gears have equal pitches and different diameters”
At the time the invention was filed it would have been obvious to one of ordinary skill in the art to provide a gear train with gears of different diameters and equal pitches because gears are required to have the same pitch in order to function and changing the diameter is a notoriously old and well-known design feature of gears to provide the desired function.  Furthermore, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05 [R-5].

Allowable Subject Matter
Claims 8-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677